            Case 2:21-mc-00592-DM Document 44 Filed 05/15/21 Page 1 of 6


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


In Re: M/V JOANNA                                     *
                                                      *
(Haldun Akkaya, Manuel; Magayon Baliad II;            *       MISC. NO.: 21-mc-592
Bienvendio Cabanayan Jr.; Gerone Bernabe;             *
Nimuel Nalogon; and Louie Gonzaga;                    *
Material Witnesses)                                   *
                                                      *


 SUPPLEMENTAL FACTS IN SUPPORT OF MOTION TO QUASH MATERIAL WITNESS WARRANTS
                OR OTHER RELIEF REQUESTED IN THE ALTERNATIVE

       Detainee Warlito Tan previously filed a Motion to Quash Warrant, or Other Relief

Requested in the Alternative (R.Doc. 20). Detained crewmembers Haldun Akkaya, Manuel

Magayon Baliad II, Bienvenido Cabanayan Jr., Gerone Bernabe, Nimuel Nalogon, and Louie

Gonzaga all joined (R.Doc. 23). The government responded to the Motion (R.Doc. 36) and the

Detained Crewmembers replied to that response (R.Doc. 37). The Detained Crewmembers

submit the following supplemental facts in support of their continued request that this Honorable

Court compel the government to take their depositions in lieu of grand jury testimony; to

afterwards quash and/or vacate the Material Witness Warrants issued on March 25, 2021 in this

matter and/or to set conditions of release that allow them immediately to be repatriated and live

at home with their families until such time as their further testimony is required in this matter. In

supplemental support thereof, Detained Crewmembers state as follows:

       1.      Detained Crewmembers Cabanayan, Bernabe, Nalogon, and Gonzaga

       accepted service, through counsel, of grand jury subpoenas to testify on April 30,

       2021;

       2.      Detained Crewmembers Akkaya and Baliad accepted service, through

       counsel, of grand jury subpoenas to testify on May 13, 2021;
     Case 2:21-mc-00592-DM Document 44 Filed 05/15/21 Page 2 of 6


3.      Detained Crewmember Tan accepted service, through counsel, of a grand

jury subpoena to testify on May 28, 2021;

4.      Each Detained Crewmember requested immunity, explaining that he did

not believe he could be held as a witness if the government was not prepared to

grant him immunity, for otherwise the government is really using the material

witness statute to coerce a waiver or to detain a target. The government

responded that rather than granting immunity itself, it would ask the court to issue

compulsions orders effectively granting them §6002 immunity. To date,

however, only Detained Crewmembers Gonzaga and Nalogon have received any

form of immunity;

5.      On April 30, 2021, Detained Crewmembers Cabanayan, Bernabe,

Nalogon, and Gonzaga reported to the U.S. Attorney's Office for appearances

before the grand jury;

6.      Mr. Gonzaga was provided with a copy of his Compulsion Order and

appeared before the grand jury on that date from approximately 12:35 p.m. until

approximately 2:10 p.m.;

7.      Mr. Nagolon was provide with a copy of his Compulsion Order and

appeared before the grand jury on that date from approximately 2:10 p.m. until

approximately 3:00 p.m. At that time, government counsel stated the grand jury

had to adjourn because it no longer had a quorum;

8.      After a discussion between counsel for the Detained Crewmembers and

counsel for the government, it was agreed that these same crewmembers would

return for grand jury on May 14, 2021 and that the subpoenas for Detained




                                         2
     Case 2:21-mc-00592-DM Document 44 Filed 05/15/21 Page 3 of 6


Crewmembers Baliad and Akkaya, scheduled to appear on May 14, 2021, would

be continued;

9.      On Thursday, May 13, 2021, counsel for the Detained Crewmembers was

advised by the government that he should bring the four Detained Crewmembers

he had brought to the grand jury on April 30, 2021, plus Detained Crewmember

Manuel Baliad, to the grand jury at 10:00 a.m. on Friday, May 14, 2021. (The

government advised that a second grand jury meets every other Thursday, but said

that grand jury has no time available for this matter);

10.     On May 14, 2021, Detained Crewmember Nalogon was recalled to the

grand jury. After he was finished, Detained Crewmember Bernabe was given a

copy of his Compulsion Order and testified before the grand jury. Then, Detained

Crewmember Cabanayan was given a copy of his Compulsion Order and testified

before the grand jury;

11.     The grand jury adjourned at approximately 4:50 p.m.;

12.     The government advised undersigned counsel following adjournment of

the grand jury that it would like to have Messrs. Nalogon, Cabanayan and Baliad

appear before the grand jury on May 28, 2021. It advised that it does not know at

this time, and will not know until Wednesday, May 26, 2021, whether it will have

time for Detained Crewmember Akkaya to testify on May 28, 2021;

13.     Detained Crewmemebers have now been in the functional equivalent of

custody for over two months, since March 11, 2021, when the Coast Guard first

boarded the M/V Joanna.

        These facts supplement the instant Motion and represent developments –

or the lack of developments – since the instant Motion, the government Response,



                                          3
           Case 2:21-mc-00592-DM Document 44 Filed 05/15/21 Page 4 of 6


        and the Detained Crewmembers’ Reply thereto were filed and are intended for the

        Court’s consideration in advance of the Status Conference the Court scheduled for

        Monday, May 17, 2021 (R.Doc. 42).

                 It is apparent after appearing before the grand jury on April 30, 2021 and

        May 14, 2021, that the government is proceeding more slowly than it anticipated.

        The delay does not appear to be caused by any delay by the Detained

        Crewmembers. They have been available throughout (other than Mr. Tan who

        was allowed to return home for a funeral and is scheduled to return). The

        government apparently has all the information it needs to question the witnesses.

        Indeed it has had the arguably relevant documents and electronics off the vessel

        since early March. The delay is due to the government’s pacing and whatever

        priorities the government has set concerning grand jury time.1

                 Although the Detained Crewmembers’ counsel appreciates logistical

        difficulties during the pandemic, those same difficulties have added to the fear

        and anxiety of the Detained Crewmembers, who are detained in hotels and

        regularly in fear of contracting the coronavirus disease while appropriate steps are

        taken to protect grand juries and others.

                 As set forth in the Detained Crewmembers motion and in detail at pages 8

        to 9 of their reply brief, there exists the simple expedient of this Court ordering

        that the government depose the Detained Crewmembers to preserve their grand

        jury testimony. See United States v. Awadallah, 349 F.3d 42, 60 (2nd Cir. 2003).

        This Court has the authority to "limit the deposition according to grand jury



1
  Undersigned counsel was advised that the government was hoping to have new grand juries impaneled this month
to alleviate this problem but does believe that that has yet happened.

                                                       4
  Case 2:21-mc-00592-DM Document 44 Filed 05/15/21 Page 5 of 6


protocol, for example by limiting the witness's right to have counsel present

during the deposition or by permitting the use of hearsay." Id.

       Given the ongoing delays, the Detained Crewmembers who have not yet

testified, or who are being recalled by the government, respectfully reiterate their

request that this Court order that their grand jury testimony be taken by deposition

forthwith and that they, thereafter, be discharged from the Material Witness

Warrants issued on March 25, 2021. For those who have testified, they request

that they be immediately be discharged from their Material Witness warrants and

allowed to return home until such time, if ever, as their testimony is needed

again. As previously stated, they will return if their testimony is needed in any

subsequent criminal case. They have directed counsel to accept service of any

such subpoena.

       Dated at Portland, Maine, this 15th day of May, 2021.



                                      Attorneys for Detained Crewmembers

                                      /s/Caroline Gabriel_______________
                                      Caroline Gabriel (La. Bar No. 38224)
                                      Most & Associates
                                      201 St. Charles Ave., Ste. 114 #101
                                      New Orleans, LA 70170
                                      Tel: (504) 509-5023
                                      Email: caroline.gabriel.ma@gmail.com

                                      /s/ Bruce M. Merrill
                                      Bruce M. Merrill, (Me. Bar No. 7623)
                                      Pro Hac Vice
                                      Law Offices of Bruce M. Merrill P.A.
                                      225 Commercial Street/Suite 501
                                      Portland, ME 04101
                                      (207) 775-3333
                                      E-mail: mainelaw@maine.rr.com




                                          5
         Case 2:21-mc-00592-DM Document 44 Filed 05/15/21 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May, 2021, I electronically filed the above
Supplement to Motion to Quash on behalf of the above-named Detained Crewmembers, with the
Clerk of Court, using the CM/ECF system which will send notification of such filings to all other
counsel of record.

                                            /s/ Bruce M. Merrill___________
                                            Pro Hac Vice
                                            Law Offices of Bruce M. Merrill, P.A.
                                            225 Commercial St./Suite 501
                                            Portland, ME 04101
                                            207/775-3333 (Tel.)
                                            207/775-2166 (FAX)
                                            E-Mail: mainelaw@maine.rr.com
                                            Attorney for Detained Crewmembers
                                            Other than Chief Tan




                                                6
